Citation Nr: 1127839	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in December 2008.  This transcript has been associated with the file.

This case was previously brought before the Board in March 2009 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal, to include obtaining post-service treatment records.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its September 2009 remand directives, the Board instructed the AOJ to obtain treatment records for the Veteran from the VA Medical Center (VAMC) in Jackson, Mississippi from 2006.  The Board notes these records are now in the file.  Furthermore, the AOJ was instructed to contact the Federal Archive and Record Center (FARC), or other indicated entity, and request records of treatment at the Syracuse VAMC from 1967 to 1968.  

Following the March 2009 Board remand, the AOJ requested records from the Syracuse VAMC in April 2009.  Some additional treatment records were provided, but none from 1967 to 1968.  An August 2009 response from the Syracuse VAMC indicated it had no other treatment records for the Veteran.  The record reflects that in 1997, the Syracuse VAMC informed the RO that the Veteran's medical records had been retired to the FARC.  A June 1998 record shows that the RO requested these records from the FARC, but there is no indication that the records were located or that a search had been conducted and the records were unavailable.  On remand, the AOJ should contact the FARC to determine if the Veteran's records from 1967 to 1968, when he was treated at the Syracuse VAMC, are available.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Because the Board's remand directives have not been substantially complied with, the AOJ must attempt to locate the 1967 to 1968 Syracuse VAMC records.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the Veteran, the RO should contact the FARC, or other entity indicated by the FARC, and request records of treatment at the Syracuse VAMC from 1967 to 1968 for the Veteran.  All requests and any negative responses should be associated with the claims file. 

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


